DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election of Group I, claim(s) 1-3, drawn to a high-hardness wear-resistant steel in the reply filed on 08/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term " high-hardness" in claim 1-2 is a relative term which renders the claim indefinite.  The term " high-hardness" is not defined by the claim, the specification does not Although the instant claims and instant specification recites the term “high-hardness”, neither of them defines the range or type (HB, HV, etc) of what is meant by the term “high” with respect to the hardness of the steel. Claim 3 is not rejected as part of this since claim 3 recites a hardness range and type.
Regarding claims 1-3, the last line of claim 1 recites “where [C] means weight %” referring to the formulaic expression recited in the second last lie of the claim. However, it is unclear whether what “weight%” it is referring it, does it refer to the content of C in steel in the units of weight% or that of some other element. Claims 2-3 are dependents of claim 1 and thereby also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
JP’850
(mass%)
C
0.08 wt. % to 0.16 wt. %
0.10 – 0.20
Si
0.1 wt. % to 0.7 wt. %
0.05 – 1.0 
Mn
0.8 wt. % to 1.6 wt. %
0.1 – 2.0 
P
0.05 wt. % or less, excluding 0 wt. %
0.020 or less
S
0.02 wt. % or less, excluding 0 wt. %
0.005 or less
Al
0.07 wt. % or less, excluding 0 wt. %
0.035 – 0.1
Cr
0.1 wt. % to 1.0 wt. %
0.1 – 1 
Ni
0.01 wt. % to 0.1 wt. %
0.1 – 2 
Mo
0.01 wt. % to 0.2 wt. %
0.1 – 0.70
B
50 ppm or less, excluding 0 ppm
0.0003 – 0.0020
Co
0.04 wt. % or less, excluding 0 wt. %
0.01 or less

Cu
Ti
Nb
V
Ca
one or more among 
0.1 wt. % or less of copper (Cu), excluding 0 wt. %, 
0.02 wt. % or less of titanium (Ti), excluding 0 wt. %, 
0.05 wt. % or less of niobium (Nb), excluding 0 wt. %, 
0.02 wt. % or less of vanadium (V), excluding 0 wt. %, and 2 ppm to 100 ppm of calcium (Ca)
Nb: 0.005 – 0.05

As
Sn
W
Claim 2: one or more among 
0.05 wt. % or less of arsenic (As), excluding 0 wt. %, 
0.05 wt. % or less of tin (Sn), excluding 0 wt. %, and 
0.05 wt. % or less of tungsten (W), excluding 0 wt. %
Sn: 0.01 or less
Fe +
impurities
Balance
Balance








Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-119850 A of Murota (cited in the IDS dated 10/07/2020) and its English machine translation (JP’850).
Regarding claims 1 and 2, JP 2007-119850 A of Murota and its English machine translation (JP’850) {whole document} teaches “a wear resistant steel plate by which a wear resistant steel plate having excellent low-temperature toughness” and a method of making it wherein the steel has a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {abstract, claims 1-7, [0001], [0009], [0010], [0012]-[0019], [0021]-[0034]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
Regarding the claimed [Relation 1], it is noted that prior art JP’850 does not explicitly teach of this limitation. However, as the prior art JP’850 discloses a steel having a composition wherein the claimed ranges of carbon, the element involved in the formulaic expression of instant claim, of the instant alloy overlap or lie inside the ranges of disclosed by the prior art (see compositional analysis above), the claimed ranges of the formulaic expression of the instant claim would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed microstructure limitation of instant claim 1, the prior art JP’850 teaches that its steel has a {claim 4, [0016], [0034], [0037]} “microstructure having a martensite phase of 90% by volume or more” and which reads on the claimed range of 97% or more of martensite and 3% or less of bainite since the prior art allows a range of martensite of 90-100% in its steel. Examiner notes that the prior art teaches microstructure ranges in volume% while the instant claims recite it in area%. However, one skilled in the art recognizes that point counting method employed in determining microstructure phases teaches that area% and volume% are identical in terms of the absolute values. Therefore, the units of the prior art and the instant claims are deemed to be the same. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the “high-hardness” limitation of instant claims, as noted above, it is unclear what the range of hardness and the units are required by the instant limitation. The prior art teaches that its steel has a hardness 300 HBW or more {claim 5, [0009], [0016]} and teaches it having “high surface hardness” {[0010]} thereby reading on the instant limitation.

Regarding the thickness and hardness limitation of instant claim 3, JP’850 teaches “a wear resistant steel plate by which a wear resistant steel plate having excellent low-temperature toughness” and a method of making it wherein the steel has “a Brinell hardness of 300 HBW or more” and “a thickness of 5 to 50 mm” {claim 5, [0009], [0016]}. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/471296 (reference application) (Examiner relies on US 2019/0390293 A1 for comparison of claims).. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application detail a steel with a substantially identical composition (lie within or overlap), microstructure and properties (hardness).
Regarding the claimed formulaic expression and range, although the claims of the reference application do not recite it, they recite a carbon range in which the claimed ranges of C lie within or overlap the range provided by them which means that the claimed values of the formulaic expression will also lie within or overlap the range provided by the claims of the reference application.
With respect to the claimed thickness of 40 mm or less, it is noted that the claims of the reference application do not recite this limitation. However, claim 4 of the reference application details rolling of the steel. In addition, with regard to the thicnkness, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Some of the claims (in part) of the reference application are as follows.
Claim 1: A high-hardness wear-resistant steel comprising: by weight %, 0.10 to 0.32% of carbon (C), 0.1 to 0.7% of silicon (Si), 0.6 to 1.6% of manganese (Mn), 0.05% or less, excluding 0%, of phosphorus (P), 0.02% or less, excluding 0%, of sulfur (S), 0.07% or less, excluding 0%, of aluminum (Al), 0.1 to 1.5% of chromium (Cr), 0.01 to 2.0% of nickel (Ni), 0.01 to 0.8% of molybdenum (Mo), 50 ppm or less, excluding 0, of boron (B), and 0.04% or less, excluding 0%, of 
Claim 2. The high-hardness wear-resistant steel of claim 1, further comprising one or more of 0.05% or less, excluding 0%, of arsenic (As), 0.05% or less, excluding 0%, of tin (Sn), and 0.05% or less, excluding 0%, of tungsten (W).
Claim 3. The high-hardness wear-resistant steel of claim 1, wherein the wear-resistant steel satisfies a surface hardness of 360 to 440 HB and has a center hardness of 350 HB or more.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733